Citation Nr: 9906499	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-43 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for spondylolisthesis at 
L5-S1 with back and leg pain, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1948 to June 1963 
and from December 1963 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's spondylolisthesis at L5-S1 with back and 
leg pain is productive of no more than severe intervertebral 
disc syndrome with severe limitation of motion of the lumbar 
spine.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for 
spondylolisthesis at L5-S1 with back and leg pain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5293 (1998); VAOPGCPREC 36-97 (December 12, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
spondylolisthesis at L5-S1 is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a July 1995 VA orthopedic examination reflects 
that the veteran reported a dull pain with intermittent 
exacerbations in his back.  He reported intermittent left leg 
pain and indicated that he did not take pain medication.  On 
examination, there was no fixed deformity and no problem with 
the musculature of the back.  Forward flexion was 
accomplished to 80 degrees, backward extension was to 
30 degrees, left and right lateroflexion were each to 
45 degrees, and left and right rotation were each to 
60 degrees.  There was minimal evidence of pain on motion and 
no evidence of neurological involvement.  The diagnoses 
included mild chronic lumbar back pain with osteoarthritis.  

VA treatment records, dated in August 1996, reflect that the 
veteran was seen with complaints of chronic back pain.  The 
report of an X-ray of the lumbar spine reflects the 
impression of spondylolysis with first degree listhesis at 
L5-S1 with spur formation and narrowing at L4-5 and L5-S1.  

The report of a June 1997 VA MRI of the veteran's lumbar 
spine reflects the impression of first degree 
spondylolisthesis at L5-S1, bilateral neural foraminal 
encroachment at L5-S1, neural foraminal encroachment on the 
right at L4-5, intervertebral disc space narrowing along with 
disc desiccation at L3-4 through  L5-S1 and disc desiccation 
at L2-3.  

The report of a February 1998 VA orthopedic examination 
reflects that the veteran reported low back pain with 
radiation into his legs that had become worse over the years.  
He also reported numbness in the legs without warning as well 
as infrequent sexual dysfunction and bladder incontinence.  
On examination, range of motion testing was severely 
restricted because the veteran indicated that further motion 
would cause pain.  Neurological examination was intact and 
motor and sensory findings appeared intact.  Deep tendon 
reflexes were two plus and symmetrical.  There did seem to be 
some spasm in the lumbar area.  The impressions were 
spondylosis of the lumbar spine and lumbar radiculopathy.  
X-rays of the lumbosacral spine revealed spondylolisthesis at 
L5-S1 and narrowing from L4 to S1.  

The veteran's service-connected spondylolisthesis at L5-S1 
has been evaluated under the provisions of Diagnostic 
Code 5293 of the Rating Schedule.  Diagnostic Code 5293 
provides that for moderate intervertebral disc syndrome with 
recurring attacks, a 20 percent evaluation is warranted.  For 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, a 40 percent evaluation is 
warranted.  For pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, a 
60 percent evaluation is warranted.  

VAOPGCPREC 36-97 provides that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  Although at the time of the July 1995 VA 
examination the veteran exhibited good range of motion of the 
low back, with consideration of the severe limitation of 
motion exhibited at the time of the February 1998 examination 
due to the veteran's complaints of pain, as well as 
outpatient treatment records indicating that the veteran 
complained of chronic back pain and a June 1997 MRI 
reflecting abnormality of the low back, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the symptomatology associated with the veteran's 
service-connected low back disability more nearly 
approximates the criteria for a 40 percent evaluation under 
Diagnostic Code 5293.  In resolving all doubt in the 
veteran's behalf, a 40 percent evaluation is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

The Board observes that the 40 percent evaluation granted 
herein is also the maximum schedular evaluation that may be 
granted under 38 C.F.R. Part 4, Diagnostic Code 5292, for 
severe limitation of motion of the lumbar spine.  In order 
for the veteran to be granted a 60 percent evaluation under 
Diagnostic Code 5293, pronounced intervertebral disc syndrome 
must be demonstrated.  In this regard, the evidence reflects 
that the veteran complained of radiating pain into his lower 
extremities, and the most recent examination has indicated 
the possible existence of spasm in the lumbar area.  However, 
there is no absent ankle jerk and there are no neurological 
findings appropriate to the site of the diseased disc.  In 
this regard, the Board observes that the report of the July 
1995 VA examination indicates that there was no evidence of 
neurological involvement and the report of the February 1998 
VA examination indicates that the veteran's neurological 
examination was intact and his deep tendon reflexes were two 
plus and symmetrical.  Further, the report of the June 1997 
MRI, while indicating various abnormalities, notes that, with 
respect to L4-5, there was no evidence of compression on 
nerve roots other than at neural foramina and that at L3-4, 
there was no evidence of spinal stenosis.  Since the 
competent medical evidence all indicates that neurological 
examination of the veteran was normal, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran has pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy.  
Even with consideration of the loss of range of motion, the 
repeated findings of normal neurological evaluations provide 
a greater weight of evidence against an evaluation greater 
than the 40 percent granted herein.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased evaluation of 40 percent for spondylolisthesis 
at L5-S1 with back and leg pain is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

